DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-10, 12-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2010/0146365 A1; hereafter referred to as Yano), Zeng et al. (US 2011/0191653, hereafter referred to as Zeng) and Niu et al. (US 2009/0086638 A1, hereafter referred to as Niu).

Rejection of claims 1, 7 and 13:
Yano teaches An apparatus comprising: an input terminal provided at a physical layer device to receive, from an antenna, a low density parity check LDPC frame including bits, the bits corresponding to log-likelihood ratio LLR messages indicating probabilities that the bits have predetermined logic values (Figures 1, 7, 9, 10A and 10B; and, paragraphs [0062]-[0066] on pages 4-5 of Yano clearly suggests A Receiving-Side Wireless Communication apparatus 2 comprising: an input terminal provided at a physical layer device/QAM Demapper 13/40  to receive, from an antenna, a low density parity check LDPC frame/Symbol including m bits, the bits corresponding to log-likelihood ratio LLR messages 1002 indicating probabilities that the bits have predetermined logic values); and pass the LLR messages between check nodes and message nodes, the message nodes corresponding to the bits, the check nodes corresponding to parity check equations of a parity check matrix (Figures 1, 7, 9, 10A and 10B; and, paragraphs [0062]-[0066] on pages 4-5 of Yano clearly suggests pass the LLR messages between check nodes 41 and message/Variable nodes 15, the message/Variable nodes the corresponding to the bits, the check nodes corresponding to parity check equations of a parity check matrix).
Zeng, in an analogous art, clearly suggests a processing circuitry to: saturate LLR values of a portion of the LLR messages corresponding to known bits of the LDPC frame to a highest magnitude value represented by the LLR messages (paragraphs [0015] & [0054]; and, Figure 7 in Zeng clearly suggests a processing circuitry/processor to: saturate LLR values Li of a portion of the LLR messages corresponding to known/padded bits of the LDPC frame to a highest magnitude value/largest positive LLR represented by the LLR messages).  In addition, the Abstract in Zeng clearly teaches the claim 7 limitation: receiving, at a physical layer device, the LDPC frame including known/padded bits and unknown bits, the known/padded bits having known values;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yano with the teachings of Zeng by including use of saturating LLR values of a portion of the LLR messages corresponding to known bits of the LDPC frame to a highest magnitude value represented by the LLR messages.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of saturating LLR values of a portion of the LLR messages corresponding to known bits of the LDPC frame to a highest magnitude value represented by the LLR messages would have provided LLR information that accurately for reflects the known/padding bits (paragraph [0054] on page 5 of Zeng). 
Niu, in an analogous art, teaches a network for wireless communication utilizing a frame format that implements a fragmentation pattern and LDPC codes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yano and Zeng with the teachings of Niu by including use of a frame format for a wireless network that implements a fragmentation pattern for an LDPC code.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of use of a frame format for a wireless network that implements a fragmentation pattern for an LDPC code would have provided selective retransmission with fragmentation, without the complexity of CRC error detection (paragraph [0035] on page 3 of Niu). 

Rejection of claim 2:
Zeng clearly suggests wherein the known bits of the LDPC frame comprise a last ninety-seven bits of the LDPC frame before parity vectors of the LDPC frame (paragraph [0039] page 3 in Zeng teaches b padded/known bits; Note: b padded/known bits since and can take on any value including b=97).

Rejection of claims 3-4 and 6:
Paragraph [0054] on page 5 of Zeng. 

Rejection of claim 8:
Error Correction module 210B in Figure 4 of Niu teaches a physical layer error correction module for correcting the LDPC frame responsive to the passing of the LLR messages between the check nodes and the message nodes performed in LDPC decoding module 210A.

Rejection of claims 9, 10, 12 and 20:
Figure 7 and Paragraph [0054] on page 5 of Zeng. 

Rejection of claims 14-15:
Paragraph [0054] on page 5 of Zeng. 

Rejection of claims 16:
Figure 5 in Zeng teaches that the LDPC encoded data is generated using padded/known data bits so that the LDPC encoded data includes message bits and padded/known bits.  Note: transmission of the padded/known bits is unnecessary since they are known bits at both the transmitter and receiver.

Claim(s) 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2010/0146365 A1; hereafter referred to as Yano), Zeng et al. (US 2011/0191653, hereafter referred to as Zeng), Niu et al. (US 2009/0086638 A1, hereafter referred to as Niu) in Prior Art in Xin et al. (US 2007/0083802 A1, hereafter referred to as Xin).

Rejection of claim 17:
Prior Art in Xin, in an analogous art teaches wherein each of the message bits contributes to six of the check nodes (paragraph [0005] on page 1 and Figure 1 of Xin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yano, Niu and Zeng with the teachings of Xin by including use of wherein each of the message bits contributes to six of the check nodes.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein each of the message bits contributes to six of the check nodes would have provided improved encoding and/or decoding efficiency and improved encoding gain (paragraph [0035] on page 3 of Niu). 

Claim(s) 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2010/0146365 A1; hereafter referred to as Yano), Zeng et al. (US 2011/0191653, hereafter referred to as Zeng), Niu et al. (US 2009/0086638 A1, hereafter referred to as Niu) in Prior Art in Kim et al. (US 2006/0195761 A1, hereafter referred to as Kim).

Rejection of claim 18:
Paragraph [0015] on page 1 of Kim, in an analogous art, teaches wherein the LDPC frame includes a first parity vector P1 and a second parity vector P2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yano, Niu and Zeng with the teachings of Kim by including use of wherein the LDPC frame includes a first parity vector and a second parity vector. This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein the LDPC frame includes a first parity vector and a second parity vector would have provided an efficient encoding method (paragraph [0011] on page 1 of Kim). 


Allowable Subject Matter
Claims 5, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 5 depends from independent claim 1 and intermediate dependent claim 3, which are rejected under prior art, above; hence claim 5 is allowable since the rejection of the claims from which claim 5 depends identifies the difference between the prior art of record and the nonobvious and/or novel features in claim 5 since claim 5 inherits all the limitations of the claims from which they depend and any intervening claims.
Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 5 in view of its base and intervening claims.
In addition, claim 11 depends from independent claim 7 which is rejected under prior art, above; hence claim 11 is allowable since the rejection of the claims from which claim 11 depends identifies the difference between the prior art of record and the nonobvious and/or novel features in claim 11 since claim 11 inherits all the limitations of the claims from which they depend and any intervening claims.
Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 11 in view of its base and intervening claims.

	Cited Prior Arts
US 20190149169 A1 is directed to a method and apparatus for performing soft decision decoding on an LDPC codeword after performing decision decoding to check which check nodes are satisfied or not satisfied; and, is a good teaching reference.
US 20170359147 A1 is directed to a method and apparatus for storing, in a memory, a set of first log likelihood ratio (LLR) values corresponding to bits of a codeword generated by modulation of a channel-encoded signal; changing, into a preset value, at least one LLR value corresponding to previously defined bits of the codeword from among the set of the first LLR values, to generate a set of second LLR values; and performing forward error correction (FEC) based on the set of the second LLR values and an FEC code; and, is a good teaching reference.
US 20110191653 A1 is directed to a method for processing LDPC codewords which correspond to padded data and unpadded data; and, was used in a 1 of 3 rejection, above.
US 20100146365 A1 is directed to a method and apparatus for providing a priori information for use in a message passing algorithm for an LDPC code; and, was used in a 103 rejection, above.
US 20090086638 A1 is directed to a method and apparatus implementing a fragmentation pattern and LDPC codes using a frame format for a wireless network protocol; and, was used in a 103 rejection, above.
US 20070083802 A1 is directed to a method and apparatus for improving a message passing algorithm for LDPC codes, and; was used in a 103 rejection, above.
US 20060195761 A1 is directed to a method and apparatus for implementing a message passing algorithm based on a Parity Check Matrix which allows for a reduction in the amount of calculations; and, was used in a 103 rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112